Citation Nr: 0407646	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-14 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the calculated amount of 
$52,259.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
January 1952.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2002 decision by the Committee 
on Waivers and Compromises (Committee) at the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran was awarded VA pension effective January 
1994; in a letter issued in January 1994 he was informed that 
he was required to immediately report any change in family 
income.  

3.  In a report of income and net worth dated in 1996, as 
well as in Improved Pension Eligibility Verification Reports 
(EVRs) and other reports of income dated in 2000 and 2001, 
the veteran failed to report his family's income by 
specifically writing "no" or "0" in the spaces provided to 
report any receipt of Social Security benefits for his family 
or leaving such spaces blank. 

4.  In January 2001, the RO discovered, through contact with 
the Social Security Administration (SSA), that the veteran's 
spouse was in receipt of SSA benefits since December 1994.

5.  In October 2001, the RO adjusted the veteran's pension 
benefits effective February 1995, creating an overpayment in 
the amount of $52,259.  

6.  The creation of the indebtedness of $52,259 was the 
result of the veteran's intent to seek an unfair advantage in 
order to continue to receive VA benefits.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $52,259 
of the veteran's improved pension benefits is precluded by a 
finding of bad faith on the part of the veteran.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. § 1.965(b)(2) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).

A review of the record reveals that in January 1994, the 
veteran was awarded disability pension benefits in the amount 
of $651 effective from January 1994.  The January 1994 award 
letter informed the veteran that his pension was based on the 
total countable annual family income and that he had to 
inform VA immediately of any change in income.  The letter 
also informed the veteran that for his spouse to be added to 
his award, dependency information was needed.  The veteran 
responded the very next month to verify that he and his wife 
lived together.  His disability pension benefits were 
subsequently amended to include his wife and his monthly rate 
was increased to $853 effective in January 1994.  The May 
1994 letter to the veteran notifying him of this amendment 
clearly showed that his award was based on the reported 
annual family income of $0, including $0 benefits from Social 
Security for both himself and his spouse.  The letter further 
informed the veteran that his rate of VA pension depended on 
his total family income, which included not only his income 
but also that of any dependents.  He was further notified 
that he had to notify VA immediately if income was received 
from any source and that failure to promptly due so could 
create an overpayment that would have to be repaid.  Attached 
to the May 1994 letter was VA Form 21-8768 that again 
highlighted that prompt notice of any change in income was 
required.

By letter dated in October 1994, the veteran was reminded 
that the amount of money he received from VA was based on 
income and that any Social Security benefits needed to be 
reported.

The record further reflects that in a report of income and 
net worth dated in April 1996, as well as in an EVR dated in 
May 1996, the veteran reported, over his signature, no income 
for himself and his spouse, and specifically wrote "no" in 
the spaces provided to report any receipt of Social Security 
benefits for him and his spouse.  

By letter dated in May 1997, the RO reminded the veteran he 
should inform VA immediately if there was any change in his 
income or the income of his family.

In September 1998, the VA received information from SSA that 
indicated that the veteran was in receipt of monthly Social 
Security benefits.  His was informed via letter in September 
1998 that a reduction in his payments was proposed due to 
evidence received showing a change in his family income.  He 
was informed in February 1999 of the debt owed to VA of 
$4,184 due to overpayment of benefits.

In a report of income and net worth dated in February 2000, 
as well as in an EVR dated that same month, the veteran 
reported, over his signature, his own SSA income but 
specifically wrote "0" in the space provided to report any 
receipt of Social Security benefits for his spouse.

Via an August 2000 rating decision and accompanying 
notification letter, the veteran's daughter was added as a 
dependent for VA benefits due to permanent incapacity for 
self-support.

By letter in August 2000, the RO notified the veteran that 
his pension award was being adjusted, benefits for his spouse 
and daughter had been included, and as he owed money to VA, 
all or part of his benefits would be withheld until the 
amounts withheld equaled the full amount of the debt or the 
balance of the debt as otherwise paid.  The letter the only 
reported source of income the veteran's SSA benefits, with $0 
benefits reported for the veteran's spouse and dependent 
adult daughter.  He was told that if the income information 
changed, he should immediately inform the RO and that failure 
to do so would result in an overpayment that would have to be 
repaid.

In November 2000 and December 2000, detailed Medical Expense 
Reports were received from the veteran.

A January 2001 report of contact reflects that the RO called 
the veteran to discuss his wife's SSA income and that he 
would submit the SSA award letter.  In January 2001, the VA 
received information that indicated that the veteran's spouse 
was not only in receipt of monthly Social Security benefits, 
but had been since December 1994.

In April 2001, the RO sent a letter to the veteran reminding 
him that he needed to submit evidence of his spouse's SSA 
benefits since 1994 and that his pension would be adjusted, 
possibly creating an overpayment.

In a report of income and net worth dated in May 2001, as 
well as in an EVR dated that same month, the veteran 
reported, over his signature, the SSA income for himself but 
specifically wrote "0" in the space provided to report any 
receipt of Social Security benefits for his daughter and left 
the space blank provided for his spouse.

In May 2001, the veteran was informed via letter that a 
reduction in his payments was proposed due to evidence 
showing that he, his spouse and his daughter received SSA 
benefits.  He was also informed that his adjustment would 
result in an overpayment of benefits and that he would be 
notified of the exact amount if the proposed decision was 
implemented.

In June 2001, the veteran submitted an application to exclude 
his child's income, noting almost $26,000 of expenses.

In October 2001, the veteran was informed that the May 2001 
proposed reduction had been implemented.  The letter reflects 
that the almost $26,000 of hardship expenses reported had 
been counted.

The veteran was also notified in October 2001 of the debt 
owed to VA of $52,259 due to overpayment of benefits.  The 
veteran immediately requested a waiver of recovery of the 
debt be considered.  The Board notes that as the veteran has 
not filed a notice of disagreement or perfected an appeal as 
to the issue of the amount of his debt to VA, the only issue 
before the Board is whether the veteran is entitled to a 
waiver of recovery of the overpayment in the calculated 
amount of $52,259.  

After his October 2001 request of waiver of recovery of 
overpayment, the matter was thereby referred to the Committee 
for further action.  In a decision dated in January 2002, the 
Committee denied the veteran's request for a waiver of this 
overpayment, finding that the veteran had acted in bad faith 
since he failed to provide accurate information concerning 
income and acted with the intent to seek an unfair advantage 
with knowledge of the likely consequences; the Committee 
noted that a finding of bad faith precluded the granting of a 
waiver.

The veteran and his representative contend, in substance, 
that a waiver of recovery of the overpayment in question is 
warranted.  The veteran contends that a waiver is based on 
his ignorance of VA regulations requiring that he report his 
family's income and that he could not pay such an amount, as 
he was a sick veteran with a lot of monthly expenses.  The 
veteran alternately contends that he was not aware that he 
had to report his family's income as English is not his first 
language and he cannot speak, read or write in English.

Waiver of recovery of an overpayment or waiver of collection 
of any indebtedness is precluded where any one of the 
following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or, (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).  "Bad faith" 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 1.965(b)(2) 
(2003).

As noted above, the veteran contends he was not aware that he 
had to report his family's income, and cites a ignorance of 
the regulation and an inability to speak, read or write in 
English.  However, the Board points out that the veteran was 
notified on several occasions through the years that his 
pension award was based on total family income, and that he 
was to report changes in his and his spouse's income 
immediately.  There is no indication that the veteran ever 
attempted to inform the RO of his family's receipt of SSA 
benefits beginning in 1994 and, in fact, he specifically 
reported through a majority of the relevant years, as 
reflected in the EVRs, that no such benefits were received 
(indicating "no" or "0").  Furthermore, the veteran was 
aware of the importance of SSA benefits as income as he was 
informed in 1999 of an overpayment that was created based on 
the fact that he had failed to report his own SSA benefits up 
until that point.

As far as the veteran's assertion that English is not his 
first language, the Board is of the opinion that due 
diligence dictates that a person in receipt of VA pension who 
is unable to read, or is otherwise unable to understand 
correspondence received in conjunction with the receipt of 
such pension, would take the necessary steps to become aware 
of the different factors effecting the continued receipt of 
such benefits, to include, for example, having someone 
trustworthy (and able to read) explain to him the award 
letters and other such correspondence received from VA.  
Credibility of this assertion is suspect.  Specifically, all 
of the veteran's correspondence vis-à-vis this claim has been 
written in English.  Furthermore, the veteran obviously has 
enough understanding of his VA pension benefits to provide 
detailed Medical Expense Reports and file an application to 
exclude his child's income.  There is no indication in the 
record that the fact that English is not the veteran's first 
language caused the veteran to indicate specifically that his 
family was not receiving SSA benefits. 

In fact, the veteran did not report his family's receipt of 
SSA benefits until the RO first notified him that they had 
discovered the receipt of such benefits; and, even after such 
notification, the veteran still did not list his family's SSA 
benefits, as reflected in a May 2001 EVR signed by him.   

As such, the Board finds that the veteran clearly acted in 
bad faith in his conduct by not reporting his family's Social 
Security income in a timely manner when he knew of his duty 
to do so.  Although not undertaken with actual fraudulent 
intent (although this is questionable), his actions were 
undertaken with intent to seek an unfair advantage in order 
to continue to receive VA benefits and he accepted payments 
to which he knew he was not entitled.  Waiver of recovery of 
the indebtedness is thus precluded by law in accordance with 
38 U.S.C.A. § 5302(c) (West 2002) and 38 C.F.R. § 1.965(b) 
(2003).

The Board finds that the provisions of 38 U.S.C.A. § 5107(b) 
(West 2002) are not applicable in this case, inasmuch as the 
evidence is not in equipoise.  The veteran's bad faith is 
shown by a preponderance of the evidence.  


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits, in the amount of $52,259, is 
denied.



	                        
____________________________________________
	J.E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



